Principal National Life Insurance Company Schedule IV - Reinsurance As of December 31, 2010, 2009 and 2008 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in thousands) December 31, 2010 Life insurance inforce 100.0% Premiums: Life insurance 100.0% Total - - - 0.0% December 31, 2009 Life insurance inforce 100.0% Premiums: Life insurance 100.0% Total - - - 0.0% December 31, 2008 Life insurance inforce - - 100.0% Premiums: Life insurance - - 100.0% Total - - - 0.0% pnlschedule1.pdf.xls 12/06/2011 10:22 AM
